DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. Amendments to the current set of claims, specifically new limitations added to independent Claim 1 and the addition of new dependent Claim 26, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On pages 6-7 of the Remarks section as indicated by the page number at the bottom of each page, Applicant summarizes the amendments to the claims.
On pages 7-8, Applicant argues that Wenzlaff does not disclose the added limitation “wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode”.  Here, the Examiner relies upon newly found secondary references Nurse, Jr., (“Nurse”, US 5,762,793), and Miller et al., (“Miller”, US 4,419,234), to disclose the newly added limitations in combination with Wenzlaff as further described in the prior art rejection below.  The Examiner also notes that a combination of just Miller and Nurse discloses independent Claim 1 in its entirety, as indicated in the prior art rejection section below.
On pages 9-11, Applicant argues against previous secondary references Kuwajima, (US 4,728,423), and Taketomo, (US 4,671,809).  The Examiner no longer uses these references in the current rejection, so these remarks are considered moot.  Instead, the Examiner relies upon newly found secondary references  Nurse and Miller to disclose the limitations in question.
On page 10, Applicant argues that secondary reference Fujita, (US 2011/0024342), does not disclose “a reducing connector having a second end superposing the through hole” or “wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode”.  The Examiner notes that Fujita is not relied upon to disclose these limitations, and that newly found secondary references Nurse and Miller combined with Wenzlaff disclose these limitations instead as further described in the prior art rejection below.  The Examiner finds Applicant’s remarks unpersuasive as a result.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “such that” on line 13 of the claim is repeated twice in a row.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added claim limitation to Claim 1 “such that fluid communication is only permitted from the first chamber to the second chamber via the reducing connector” appears to be a negative limitation that limits the traveling of fluid between the first chamber and the second chamber only from the first chamber to the second chamber.  However, the Examiner finds that such a negative limitation does not have explicit support in the instant Specification, since nowhere states that fluid communication occurs from the first chamber to the second chamber using the reducing connector.  Furthermore, the Examiner notes that this limitation is also interpreted such that fluid can only travel from the first chamber to the second chamber, but there is no support for this feature in the instant Specification since filtrate/permeate travels from the second chamber to the first chamber.  For this reason, the Examiner considers this limitation to be new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, 26 and any of its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “such that fluid communication is only permitted from the first chamber to the second chamber via the reducing connector” on lines 13-15 and “a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber” on lines 20-22 of the claim.  It is not clear how fluid communication is only allowed from the first chamber to the second chamber via the reducing connector in the first limitation but then the second limitation calls for fluid to travel from the second chamber to the first chamber using this reducing connector.  The Examiner finds these limitations to be indefinite as a result. 
Claim 24 recites the limitation “a surface of the first partition member”.  It is not clear if this limitation is the same limitation as “a surface of the first partition member” as already recited in Claim 1, or not.  Examiner interprets it to be the same.
Claim 24 recites the limitation “a periphery of the through hole”.  It is not clear if this limitation is the same limitation as “the periphery of the through hole” as already recited in Claim 1, or not.  Examiner interprets it to be the same.
Claim 26 recites the limitation “the region of the tubular member” on line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the location of the port” on line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9 & 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al., (“Miller”, US 4,419,234), in view of Nurse, Jr., (“Nurse”, US 5,762,793).
Regarding Claim 1, Miller discloses an apparatus, (See Abstract), comprising: 
a vessel, (Assembly 10 with Upper/Lower Housing Portions 11/12, See Figure 1, and See column 2, lines 32-38); 
a first partition plate defining a through hole, (Separation Plate 22 with Apertures 27, See Figure 1, and See column 3, lines 3-10, lines 16-32); 
a second partition plate, (Support Platform 28, See Figure 1, and See column 4, lines 1-12), wherein the first and second partition plates divide the vessel into first, second and third chambers, (Chamber 11a above Separation Plate 22, Central Chamber holding Filter Cartridges 21, Chamber 12a below Support Platform 28, See Figure 1); 
a filtration module located within the second chamber and including a body section defining an outer width which is greater than the width of the through hole in the first partition plate, (Filter Cartridges 21 within Central Chamber have wider diameter than Apertures 27, See Figure 1, See column 2, lines 55-65); and 
a reducing connector having a first end secured to the body section of the filtration module and a second end sealed relative to the through hole in the first partition plate to permit communication between the filtration module and the first chamber, (Adapter/Projections 21a on Filter Cartridges 21, See Figures 1, 5, 6, and See column 3, lines 25-32; alternatively Projection 121a or 221a contacts outside of through-hole and extends therein, See Figures 8a or 8b, See column 9, lines 13-42, Miller), the second end superposing the through hole, (Bottom End Portion of Adapter/Projection 21a which directly borders Filter Cartridge 21 superposes Aperture 27, See Figure 1, 5 & 6, See column 3, lines 25-32; alternatively Projection 121a or 221a contacts outside of through-hole and extends therein, See Figures 8a or 8b, See column 9, lines 13-42, Miller),
wherein the first partition plate is sealed to the vessel, (Separation Plate 22 sealed to Upper/Lower Housing Portions 11/12, See Figure 1, and See column 3, lines 3-10, lines 16-32), such that such that fluid communication is only permitted from the first chamber to the second chamber via the reducing connector, (Separation Plate 22 sealed to Upper/Lower Housing Portions 11/12 and fluid can only flow through Projection 21a between Top and Central Chamber, See Figure 1, and See column 3, lines 3-10, lines 16-32, and See column 1, lines 37-40; Apparatuses such as these are known to reverse the direction of flow for cleaning),
wherein at least a portion of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate around the periphery of the through hole, (Bottom End Portion of Adapter/Projection 21a which directly borders Filter Cartridge 21 superposes Aperture 27, See Figure 1, 5 & 6, See column 3, lines 25-32), and 
wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode, (See column 4, lines 19-24).
Miller does not explicitly disclose that both the first and second partition plates are sealed to the vessel.
Nurse discloses wherein the first and second partition plates are sealed to the vessel, (Discs/Plates 46 & 50 sealed via Gaskets 48 & 52 to Housing 18, See Figure 2, and See column 3, lines 53-57, lines 62-67, Nurse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration apparatus of modified Wenzlaff by incorporating wherein the first and second partition plates are sealed to the vessel r as in Nurse in order to “prevent the flow of [fluid] out of the housing except through the openings along the length of the…filter tube”, (See column 3, lines 65-67, column 4, lines 1-2, Nurse).
Additional Disclosures Included: Claim 3: The apparatus according to claim 1, wherein the reducing connector comprises: a first portion for securing to the body section of the filtration module, (Bottom End Portion of Projection 121a/221a that is directly secured to Filter Cartridge 121/221, See Figure 8a or 8b, See column 9, lines 13-42, Miller); a second portion which defines a smaller width than the first portion and is sealed relative to the through hole, (Top End portion of Projection 121a/221a that meets/seals with Through-hole 127/227 is smaller in width than Bottom End Portion, See Figure 8a or 8b, See column 9, lines 13-42, Miller); and a tapered portion extending between the first and second portions, (Intermediate portion of Projection 121a/221a becomes progressively thinner from Bottom End Portion to Top End Portion of Projection 121a/221a, See Figure 8a or 8b, See column 9, lines 13-42, Miller).  Claim 5: The apparatus according to claim 1, wherein at least a portion of the reducing connector extends into the through hole in the first partition plate and is sealed relative to an internal surface of the through hole, (Top End Portion of Adapter/Projection 21a extends into/sealed against Aperture 27 with O-ring 21c, See Figure 1, 5 & 6, See column 3, lines 25-32, lines 56-65, Miller).  Claim 8: The apparatus according to claim 1, wherein the filtration module comprises an outer shroud, and the reducing connector is secured to the shroud, (Filter Cartridges 21 inherently have exterior portions through which fluid travels into the interiors thereof and Adapters 21a on Cartridges 21, See Figure 1, 5, & 6, and See column 4, lines 9-22, and See column 3, lines 25-32, lines 56-61, Miller).  Claim 9: The apparatus according to claim 8, wherein the shroud comprises one or more ports to permit fluid communication between external and internal regions of the shroud, (Filter Cartridges 21 inherently have exterior portions through which fluid travels into the interiors thereof indicating at least one opening from their exteriors to interiors, See Figure 1, 5, & 6, and See column 4, lines 9-22, Miller).  Claim 21: The apparatus according to claim 1, wherein the first and second partition plates are arranged such that the second chamber is interposed between the first and third chambers with the first partition plate located above the second partition plate, (Top Chamber 11a above Separation Plate 22, Central Chamber holding Filter Cartridges 21, Bottom Chamber 12a below Support Platform 28, See Figure 1, Miller).  Claim 22: The apparatus according to claim 1, wherein the filtration module is arranged generally vertically within the vessel, (Filter Cartridges 21 are arranged vertically within Assembly 10, See Figure 1, Miller).  Claim 23: The apparatus according to claim 1, wherein the reducing connector has a funnel type structure, (Intermediate portion of Projection 221a becomes progressively thinner in a funnel like manner from Bottom End Portion to Top End Portion of Projection 221a, See Figure 8b, See column 9, lines 13-42, Miller).  Claim 24: The apparatus according to claim 1, wherein at least one of the second end of the reducing connector is configured to isolate the first chamber and the second chamber from each other, (See column 4, lines 19-24, Miller), and the second end is sealed relative to a surface of the first partition plate around a periphery of the through hole, (Bottom End Portion of Adapter/Projection 21a which directly borders Filter Cartridge 21 superposes Aperture 27, See Figure 1, 5 & 6, See column 3, lines 25-32, Miller).
Claims 1, 3, 5, 8-14, 21-24 & 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenzlaff et al., DE4140058A1, (“Wenzlaff”, A machine translation of this patent document has been provided and claimed mapped to in the following rejection), in view of Nurse, Jr., (“Nurse”, US 5,762,793), and in further view of Miller et al., (“Miller”, US 4,419,234).
Regarding Claims 1, 3, 5, 8-14, 21-24 & 26, Embodiment 1 of Wenzlaff discloses a filtration apparatus for treating a fluid, comprising: 
a vessel, (See Figure 4, and See page 3, paragraph 8, and See page 5, paragraph 2); 
a first partition plate defining a through hole, (Top Partition Plate through which Flow Medium 12 exits as indicated in Figure 4); 
a second partition plate, (Bottom Partition Plate through which Flow Medium 12 enters as indicated in Figure 4, and See page 5, paragraph 2), wherein the first and second partition plates divide the vessel into first, second and third chambers, (See Figure 4, Partition Plates placed at Top/Bottom ends of Device 10 in Vessel, creating three chambers, and See page 5, paragraph 2); 
a filtration module located within the second chamber and including a body section defining an outer width which is greater than the width of the through hole in the first partition plate, (Device 10 in second chamber between Top and Bottom Partition Plate is wider than through holes defined in each partition plate, See Figure 4, and See page 5, paragraph 2).
Embodiment 1 of Wenzlaff does not disclose: 
a reducing connector having a first end secured to the body section of the filtration module and a second end sealed relative to the through hole in the first partition plate to permit communication between the filtration module and the first chamber, the second end superposing the through hole,
wherein the first and second partition plates are sealed to the vessel such that fluid communication is only permitted from the first chamber to the second chamber via the reducing connector, 
wherein at least a portion of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate around the periphery of the through hole and 
wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode.
Embodiment 2 of Wenzlaff discloses: 
a reducing connector having a first end secured to the body section of the filtration module, (Bottom End of Upper Receiving Socket 19 is connected/secured at top end of Tubular Carrier Element 13, See Figure 2, and See page 4, paragraph 7, Embodiment 2, Wenzlaff), and a second end sealed relative to the through hole in the first partition plate to permit communication between the filtration module and the first chamber, the second end superposing the through hole, (Side/Upper End of Upper Receiving Socket 19 is secured/fixed to Plate/Container Element 36, See Figure 2, and See page 4, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filtration apparatus for treating a fluid of Embodiment 1 of Wenzlaff by incorporating a reducing connector defining an upper end of the filtration module at an upper end of the body section and having a first end secured to the body section of the filtration module at an upper end of the body section of the filtration module and a second end sealed against the  first partition plate to permit communication between the filtration module and the first chamber as in Embodiment 2 of Wenzlaff since its device “can be used in all their previously described configurations in the form of parallel circuits and series circuits and also combinations of parallel and series circuits," (See page 5, paragraph 2, Wenzlaff), "depending on the application", (See page 2, paragraph 10, Wenzlaff).
Modified Wenzlaff does not explicitly disclose wherein the first and second partition plates are sealed to the vessel such that fluid communication is only permitted from the first chamber to the second chamber via the reducing connector, and wherein at least a portion of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate around the periphery of the through hole, or wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode.
Nurse discloses wherein the first and second partition plates are sealed to the vessel, (Discs/Plates 46 & 50 sealed via Gaskets 48 & 52 to Housing 18, See Figure 2, and See column 3, lines 53-57, lines 62-67, Nurse), such that fluid communication is only permitted from a first chamber to a second chamber via a reducing connector, (Plug 44 of Filter Tubes 28 connected to Plate 50, See Figure 2, and See column 3, lines 58-67, Nurse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration apparatus of modified Wenzlaff by incorporating wherein the first and second partition plates are sealed to the vessel such that fluid communication is only permitted from the first chamber to the second chamber via the reducing connector as in Nurse in order to “prevent the flow of [fluid] out of the housing except through the openings along the length of the…filter tube”, (See column 3, lines 65-67, column 4, lines 1-2, Nurse).
Modified Wenzlaff does not disclose wherein at least a portion of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate around the periphery of the through hole, or wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode.
Miller discloses an apparatus wherein at least a portion of a reducing connector superposes a through hole and is sealed relative to a surface of a first partition plate around the periphery of the through hole, (Projection 121a or 221a contacts outside of through-hole and extends therein, See Figures 8a or 8b, See column 9, lines 13-42, Miller), wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode, (See column 4, lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration apparatus of modified Wenzlaff by incorporating wherein at least a portion of the reducing connector superposes the through hole and is sealed relative to a surface of the first partition plate around the periphery of the through hole and wherein the reducing connector defines a permeate outlet of the filtration module in a filtration mode such that a permeate passes from the filtration module located in the second chamber through the reducing connector to the first chamber when the apparatus is operated in the filtration mode as in Miller because “generally, at some point, regardless of the size of the filter chamber employed, the filter medium will have to be renewed” and in some cases, “the filter medium must be removed from the filter chamber, either to be cleaned or replaced”, (See column 1, lines 37-43, Miller), so providing a filter cartridge adapter (corresponding to the reducing connector) that “permits angular insertion and removal of the filter cartridge”, (See column 9, lines 38-41, Miller), in order to “provide a high capacity filter assembly…which can be quickly, conveniently and reliably replaced”, (See column 1, lines 63-66, Miller).
Additional Disclosures Included: Claim 3: The apparatus according to claim 1, wherein the reducing connector comprises: a first portion for securing to the body section of the filtration module, (Bottom End Portion of Projection 121a/221a that is directly secured to Filter Cartridge 121/221, See Figure 8a or 8b, See column 9, lines 13-42, Miller); a second portion which defines a smaller width than the first portion and is sealed relative to the through hole, (Top End portion of Projection 121a/221a that meets/seals with Through-hole 127/227 is smaller in width than Bottom End Portion, See Figure 8a or 8b, See column 9, lines 13-42, Miller); and a tapered portion extending between the first and second portions, (Intermediate portion of Projection 121a/221a becomes progressively thinner from Bottom End Portion to Top End Portion of Projection 121a/221a, See Figure 8a or 8b, See column 9, lines 13-42, Miller).  Claim 5:  The apparatus according to claim 1, wherein at least a portion of the reducing connector extends into the through hole in the first partition plate and is sealed relative to an internal surface of the through hole, (Upper Socket 19 extends through opening in Container Plate 36, See Figure 2, and “the entire device 10 is fixed over the container members 35, 36 in the manner described above”, See page 4, paragraph 8, Wenzlaff; and “The receiving socket 19…is not freely movable…but is firmly anchored in a container element 35”, See page 4, paragraph 1, Wenzlaff).  Claim 8:  The apparatus according to claim 1, wherein the filtration module comprises an outer shroud, and the reducing connector is secured to the shroud, (Jacket 15 for Tubular Member 13 is then secured to Upper Socket 19/Upper end of Tubular Member 13, See Figure 1a, and “The embodiment of the device shown in Figure 2 has a basically identical construction as the device shown in FIG. 1”, See page 4, paragraph 7, Embodiment 2, Wenzlaff; The jacket can be seen in Figure 2 though it is not annotated).  Claim 9:  The apparatus according to claim 8, wherein the shroud comprises one or more ports to permit fluid communication between external and internal regions of the shroud, (Fluid flowing into and out of Outer Layer of Filter (Membrane 11), See Figure 2, and See page 4, paragraphs 7-9, Embodiment 2, Wenzlaff).  Claim 10:  The apparatus according to claim 1, wherein the second partition plate defines a through hole and an inlet of the filtration module is sealed relative to said through hole to permit communication between the filtration module and the third chamber, (Through-Hole Defined by Lower Socket 19 in Container Plate 35 and Bottom of Tubular Element 13 is sealed relative to this through-hole via Lower Socket 19, See Figure 2, and See page 4, paragraphs 7 & 1, Embodiment 2, Wenzlaff).  Claim 11:  The apparatus according to claim 10, wherein the through hole in the second partition plate defines a smaller width than the outer width of the filtration module, (Device/Filter Elements 10 in second chamber between Top and Bottom Partition Plate is wider than through holes defined in each partition plate, See Figure 4, and See page 5, paragraph 2, Embodiment 1, Wenzlaff).  Claim 12: The apparatus according to claim 10, comprising a further reducing connector having a first end secured to the body section of the filtration module, (Lower Socket 19 secured to lower end of Tubular Element 13, See Figure 2, and See page 4, paragraphs 8 & 1, Embodiment 2, Wenzlaff), and a second end sealed relative to the through hole in the second partition plate, (Lower Socket 19 fixed to Container Plate 35, See Figure 2, and See page 4, paragraphs 8 & 1, Embodiment 2, Wenzlaff).  Claim 13: The apparatus according to claim 10, comprising a tubular member extending from the through hole in the second partition plate into the third chamber and providing communication between the third chamber and the filtration module, (Inner Tubular Member of Overall Module 10 extends through through hole in Container Element/Plate 35 and into bottom section, See Figure 2, Embodiment 2, Wenzlaff; Bottom Section is Third Chamber as indicated in Figure 4b, Embodiment 1, Wenzlaff).  Claim 14: The apparatus according to claim 13, wherein at least one of: the tubular member defines an open end to facilitate communication of a fluid from the third chamber into the tubular member; (Port/Opening at bottom end of Lower Socket 19 extending through Container Plate 35, Medium Flow 40, See Figure 2, See page 4, paragraph 9, Embodiment 2, Wenzlaff), and the tubular member defines a port in an outer surface thereof to facilitate communication of gas from the third chamber and into the tubular member, (Coil 30 on outer surface of Overall Element 10 provides a port that receives Fluid 12 and circulates in coil inside Jacket 15 of Tubular Element 13, See Figure 2, and See page 4, paragraph 9, See page 2, paragraph 9, and See page 1, paragraph 1; The fluid being treated can be liquid or gas).  Claim 21: The apparatus according to claim 1, wherein the first and second partition plates are arranged such that the second chamber is interposed between the first and third chambers with the first partition plate located above the second partition plate, (See Figure 4, Top (First) Partition Plate placed above Bottom (Second) Partition Plate, forming a second chamber between the first and third chamber of Device 10 in Vessel, and See page 5, paragraph 2, Embodiment 1, Wenzlaff).  Claim 22: The apparatus according to claim 1, wherein the filtration module is arranged generally vertically within the vessel, (See Figure 4, Top (First) Partition Plate placed above Bottom (Second) Partition Plate, forming a second chamber between the first and third chamber of Device 10 in Vessel, and See page 5, paragraph 2, Embodiment 1, Wenzlaff; device 10 is arranged vertically between the partition plates). Claim 23: The apparatus according to claim 1, wherein the reducing connector has a funnel type structure, (Intermediate portion of Projection 221a becomes progressively thinner in a funnel like manner from Bottom End Portion to Top End Portion of Projection 221a, See Figure 8b, See column 9, lines 13-42, Miller). Claim 24:  The apparatus according to claim 1, wherein at least one of the second end of the reducing connector is configured to isolate the first chamber and the second chamber from each other, and the second end is sealed relative to a surface of the first partition plate around a periphery of the through hole, (Side/Upper End of Upper Receiving Socket 19 is secured/fixed to Plate/Container Element 36, See Figure 2, and See page 4, paragraph 8; Interior of Chamber 18 is separated or isolated from 39 by fixed connection between Socket 19 and Plate 36 in Figure 2 and in Figure 4b, the first and second chambers are separated or “isolated” by plate between top portion of Devices 10, Wenzlaff).  Claim 26: The apparatus accordinq to claim 13, the tubular member for facilitatinq fluid communication from the third chamber into the filtration module and defininq a port in an outer surface of the tubular member to facilitate communication of qas into the tubular member, (Inner Tubular Member of Overall Module 10 accepts Fluid Medium 40 within its bottom opening, and Member extends through through-hole in Container Element/Plate 35 and into bottom section, See Figure 2, Embodiment 2, and See paragraph 9 of page 4 of Wenzlaff; Bottom Section is Third Chamber as indicated in Figure 4b, Embodiment 1, Wenzlaff; alternatively Fluid to be filtered, which can be gas/vapor passes into Coil 30 disposed on intermediate portion of Tubular Member 13 within Tubular Membrane Element 110/111, See Figure 2, and See paragraph 9 of page 4, Wenzlaff), wherein the tubular member is sealingly enqaqed with the throuqh hole in the second partition plate and the second partition plate, (Socket 19 for bottom Tubular Member of Module 10 extends through Container Element/Plate 35, See Figure 2, Wenzlaff), and wherein the port is positioned within an upper reqion of the third chamber, (Bottom Opening of Tubular Member of Overall Module 10 is positioned at upper end of bottom/Third Chamber as demonstrated in Figure 4 of Wenzlaff; alternatively Coil 30 opening is disposed at upper end of Third Chamber as demonstrated in Figure 4 of Wenzlaff), to be in fluid communication with a gas space in the upper region to establish a pressure differential between the third chamber and the reqion of the tubular member at the location of the port, (Fluid Medium 40 is able to travel from Bottom/Third Chamber into Bottom Opening of Tubular Member of Overall Module 10 inherently establishing that there is a pressure differential driving the fluid from the chamber into the tubular member as evidenced by te Arrows shown in Figure 2 of Wenzlaff; alternatively Gas 12 is able to to travel from Bottom/Third Chamber into Coil 30 within Tubular Member 13 and Membrane Elements 110/111 inherently establishing that there is a pressure differential driving the fluid from the chamber into the tubular member).
Claims 6, 7 & 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenzlaff et al., DE4140058A1, (“Wenzlaff”, A machine translation of this patent document has been provided and claimed mapped to in the following rejection), in view of Nurse, Jr., (“Nurse”, US 5,762,793), in further view of Miller et al., (“Miller”, US 4,419,234),  in further view of Fujita et al., (“Fujita”, US 2011/0024342)
Claims 6, 7 & 25 are directed to an apparatus, an apparatus type invention group.
Regarding Claims 6 & 7, modified Wenzlaff discloses the apparatus according to claim 1, but does not disclose wherein the reducing connector is secured to the first partition plate by a bolt which extends from one side of the first partition plate to engage the reducing connector on the opposite side of the first partition plate and clamp the reducing connector against the first partition plate.
Fujita discloses a filtration apparatus, (See Abstract and See paragraphs [0002]-[0004], Fujita), wherein the reducing connector is secured to the first partition plate by a bolt which extends from one side of the first partition plate to engage the reducing connector on the opposite side of the first partition plate and clamp the reducing connector against the first partition plate, (Retention Part 81 secured to Fixing Hole 71 in Plate 25 extending from interior side and/or closer to bottom side of Plate 25 to clamp Upper End Piece 63 on top side of Plate 25, See Figures 6-8, and See paragraphs [0045], [0047], [0048], Fujita).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filtration apparatus of modified Wenzlaff by incorporating wherein the reducing connector is secured to the first partition plate by a bolt which extends from one side of the first partition plate to engage the reducing connector on the opposite side of the first partition plate and clamp the reducing connector against the first partition plate as in Fujita because “an upward force is applied to the membrane element…by a pressure difference between inside and outside of the membrane element…at the time of operating the separation membrane module” so the bolt “holds down the membrane element…in such a manner as to prevent the membrane element…from coming off upward from the [bolt]”, (See paragraph [0049], Fujita).
Additional Disclosures Included: Claim 7: The apparatus according to claim 6 wherein the bolt defines an axial through bore such that when the bolt is connected with the reducing connector fluid communication through the through bore of the bolt is permitted, and fluid communication between the filtration module and the first chamber within the vessel is achieved via the through bore in the bolt, (Upper End Piece 64, Thread 72, Retention Part 81 secured to Fixing Hole 71 in Plate 25, and Arrows depicting Fluid Flow through Retention Part 81 after entering through Membranes 12, See Figures 6-8, and See paragraphs [0044], [0047], [0048] & [0056], Fujita).
Regarding Claim 25, modified Wenzlaff discloses the apparatus according to claim 1, wherein the filtration module comprises one or more filtration membranes, (Membrane 11, See Figure 1a, See page 3, paragraph 13, Wenzlaff), but does not explicitly disclose it including at least one of a micro-filtration membrane, an ultra-filtration membrane, a nano-filtration membrane and a reverse osmosis membrane.
Fujita discloses a filtration apparatus, (See Abstract and See paragraph [0001], Fujita), wherein its filtration membranes include at least one of a micro-filtration membrane, an ultra-filtration membrane, a nano-filtration membrane and a reverse osmosis membrane, (Membranes 12, See Figures 6-8, See paragraphs [0045] & [0002]; The disclosed membrane is capable of reverse osmosis separation).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filtration apparatus of modified Wenzlaff by incorporating at least one of a micro-filtration membrane, an ultra-filtration membrane, a nano-filtration membrane and a reverse osmosis membrane as in Fujita in order to provide a membrane structure that can “further improve separation efficiency and separation performance”, (See paragraphs [0002], [0005] & [0010], Fujita).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779